

Exhibit 10(k)(iv)


FOURTH AMENDMENT TO THE McDONALD’S CORPORATION
SEVERANCE PLAN
The McDonald’s Corporation Severance Plan, as most recently amended and restated
effective September 30, 2015 and as subsequently amended by the First, Second,
and Third Amendments, is hereby further amended as set forth below, effective as
of July 1, 2017.
I.


The definition of “Employee” in Article II is deleted in its entirety and
replaced with the following:
Employee. “Employee” means an employee (including an Officer) of an Employer who
is on the Employer’s United States payroll and is subject to taxation in the
United States, but excluding those employees who are (i) classified as interns,
(ii) restaurant management employees hired on a temporary basis for a period
that does not exceed six months, or (iii) hired into “sunset roles.” For
purposes of this definition, “sunset roles” are roles designated at the outset
as being temporary in duration, where the employee’s offer letter specifies the
length of employment and such length of employment does not exceed two years.
The following sentence is added to Section 4.2 (“Medical, Dental and Vision
Coverage) after the first sentence thereof:
COBRA premium payments will begin on the Qualifying Employee’s COBRA start date
and will be rounded to the end of the month in which the Severance Period ends.
Article X is deleted in its entirety and replaced with the following:
Section 10.1. Amendment and Termination. McDonald's Corporation reserves the
right to amend the Plan from time to time or to terminate the Plan; provided,
however, that no such amendment or termination shall reduce the amount of
Severance Benefits payable to any Qualifying Employee whose Termination Date has
already occurred, who has signed and not revoked or rescinded a Release
Agreement required by Section 6.1, and who has completed all other applicable
paperwork on or before the effective date of such amendment or termination.
Notwithstanding the foregoing, the Plan Administrator may amend or modify the
terms of the Plan hereunder to the extent necessary or advisable to comply with
or obtain the benefits or advantages under the provisions of applicable law,
regulations or rulings or requirements of the Internal Revenue Service or other
governmental agency or of changes in such law, regulations, rulings or
requirements (including, without limitation, any amendment necessary to comply
with or secure an exemption from Section 409A of the Code). The Plan
Administrator may also amend or modify the terms of the Plan hereunder to adopt
(i) any amendment that does not impact the schedule of Severance Benefits for
Officers or (ii) any procedural or cosmetic amendment, in each case that does
not materially change the benefits to Qualifying Employees or materially
increase the cost of the benefits provided under the Plan. No person may amend
this Plan in a manner that would subject any Covered Employee to




--------------------------------------------------------------------------------




taxation of his or her Severance Pay or any other Severance Benefits under
Section 409A(a)(l) of the Code.


Section 10.2. Partial Termination of the Plan Upon a Subsidiary Change of
Control Event. Notwithstanding any other provision of the Plan, if an Employer
undergoes a Subsidiary Change of Control Event, as defined below (a
“Disaffiliated Subsidiary”), McDonald’s Corporation, in its sole discretion, may
terminate the portion of the Plan (a “Partial Termination”) covering those
Qualifying Employees (“Disaffiliated Employees”) who as of the occurrence of
such Subsidiary Change of Control Event are employed by such Disaffiliated
Subsidiary. Any such Partial Termination of the Plan shall be implemented in
accordance with and subject to the requirements imposed under Treasury
Regulation Section 1.409A-3(j)(4)(ix)(B), including the following:
(a) McDonald’s Corporation may amend the Plan pursuant to Section 10.1 at any
time during the period commencing 30 days prior and ending 12 months after the
occurrence of a Subsidiary Change of Control Event to implement a Partial
Termination with respect to such Subsidiary Change of Control Event.
(b) If a Partial Termination amendment is timely adopted, each Disaffiliated
Employee will receive, within the 12 month period following the date the Partial
Termination amendment is adopted, a lump sum distribution of his or her balance
under the Plan and his or her entire account balance under all other McDonald’s
Corporation-sponsored deferred compensation plans that together with this Plan
are required to be treated as a single “plan” under Treasury Regulation Section
1.409A-1(c)(2).
(c) An Employer shall undergo a “Subsidiary Change of Control Event” if (i) it
ceases to be a Related Entity of McDonald’s Corporation as a result of a stock
or asset sale or similar transaction and (ii) such sale or other transaction
constitutes a “change in ownership” (within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v)) of such Employer, a “change in effective control”
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)(1)) of
such Employer, or a “change in the ownership of a substantial portion of the
assets” (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii))
of such Employer.
Schedule I (“Qualifying McOpCo Restaurant Management Employees and Shared
Restaurant Support Employees”) is hereby amended by adding the following new
paragraph to the end thereof:
Sabbatical for Ineligible Qualifying Employees. If a Qualifying Employee would
be eligible for the benefits described in this Schedule I but is ineligible
because the Employee receives an offer of employment with the purchasing
Operator that satisfies the requirements described above, then such Qualifying
Employee will receive, if otherwise eligible, the Severance Benefits provided
for in Section 4.5 (sabbatical), but shall not receive any other Severance
Benefits of the Plan.
Schedule J (“Severance Benefits for Employees of Restaurant Application
Development International”) is hereby amended by adding the following new
paragraph to the end thereof:


- 2-

--------------------------------------------------------------------------------




Outsourced Employees of RDI: Notwithstanding any other provision of this Plan,
if a Qualifying Employee of RDI would be covered by this Schedule J but is a
Qualifying Outsourced Employee, as defined in Schedule F, such employee shall be
credited with four (4) weeks of Severance. Such Qualifying Outsourced Employees
shall not be eligible for any other payments or benefits under the Plan.
Effective upon and contingent on the closing of the transaction contemplated by
that certain LLC Interest Purchase Agreement dated June 19, 2017 by and between
McDonald’s Corporation and Capgemini America, Inc. to sell all of McDonald’s
Corporation’s ownership interest in RDI, RDI shall be treated as having
undergone a Subsidiary Change of Control Event (as defined in Section 10.2) and
the Plan shall have a Partial Termination with respect to Disaffiliated
Employees of RDI.
        
II.


Except as herein amended, the Plan shall remain in full force and effect.
Executed this 31st day of August, 2017.
 
McDONALD’S CORPORATION
 
 
 
 
 
/s/ David Carroll
 
 
David Carroll
 
 
Corporate Vice President, Global Total Rewards
 



- 3-